DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/8/2020, 10/23/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 15 is objected to because of the following informalities:  
In claim 15, line 7, the limitation of “the gate structure 11” should be corrected into “the gate structure”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 and 4-7 of U.S. Patent No. 10,790,142 in view of Chen (US 2017/0221891). 

forming a gate structure embedded within a dielectric layer (“forming a first conductive feature in a first dielectric layer” and “forming the first conductive feature comprises forming a gate structure over an active area on a substrate”, in claims 1 and 7 of Pat ‘142, are interpreted as the same limitation).
selectively reacting a reactant with the dielectric layer to form a monolayer of a hydrophobic material (“modifying the dielectric surface to be hydrophobic by performing a surface modification treatment and forming a terminated surface, wherein the terminated surface is a self-aligned monolayer” and “the surface modification treatment comprises exposing the dielectric surface to a chemical, the chemical comprising a hydrophobic functional group, modifying the dielectric surface comprising terminating the dielectric surface with a species comprising the hydrophobic functional group”, in claims 1 and 2 of Pat ‘142, are interpreted as the same limitation); and 
selectively depositing tungsten onto the gate structure, the tungsten having a chlorine concentration of less than about 1% (“the first conductive feature having a metallic surface; forming a capping layer on the metallic surface by performing a selective deposition process, wherein the selective deposition process does not deposit a material of the capping layer on the dielectric surface, wherein the capping layer comprises tungsten and has a concentration of chlorine that is less than 1%”, in claim 1 of Pat ‘142, are interpreted as the same limitation).
Pat ‘142 does not explicitly disclose a dielectric layer over a semiconductor fin.

Pat ‘142 and Chen are analogous art because they both are directed to method of manufacturing a semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Pat ‘142 with the specified features of Chen because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Pat ‘142 to have the dielectric layer over a semiconductor fin, as taught by Chen, for the purpose of providing contacts to connect directly gate electrode and source/drain region thereby increasing flexibility of wiring pattern designing ([64], Chen).
Regarding claim 2, Pat ‘142 in view of Chen discloses the method of claim 1 as described above.
Pat ‘142 further discloses, in claim 5, the reactant comprises tetramethylsilane (Si(CH3)4) (“the chemical is selected from the group consisting of tetramethylsilane (Si(CH3)4”, in claim 5 of Pat ‘142, is interpreted as the same limitation).
Regarding claim 3, Pat ‘142 in view of Chen discloses the method of claim 1 as described above.
Pat ‘142 further discloses, in claim 5, the reactant comprises tetramethylsilane (Si(CH3)4) (“the chemical is selected from the group consisting of NN-3)2-N-Si- (CH3)3)”, in claim 5 of Pat ‘142, is interpreted as the same limitation).
Regarding claim 4, Pat ‘142 in view of Chen discloses the method of claim 1 as described above.
Pat ‘142 further discloses, in claim 4, the reactant comprises tetramethylsilane (Si(CH3)4) (“the chemical is a silane derivative”, in claim 5 of Pat ‘142, is interpreted as the same limitation).
Regarding claim 6, Pat ‘142 in view of Chen discloses the method of claim 1 as described above.
Pat ‘142 further discloses, in claim 6, the selectively reacting the reactant comprises a dry process (“the surface modification treatment is a Chemical Vapor Deposition (CVD) process”, in claim 5 of Pat ‘142, is interpreted as the same limitation).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 5 that recite “the selectively reacting the reactant comprises a wet process” in combination with other elements of the base claims 1 and 5.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 7 that recite “recessing the gate structure prior to the 
Claims 8-14 are allowed because the prior art of record, US 10,790,142 in view of US 2012/0126295, neither anticipates nor render obvious the limitations of the base claims 8 that recite “exposing the gate structure to fluorine-free tungsten precursors; depositing a second dielectric layer over a product of the fluorine-free tungsten precursors” in combination with other elements of the base claims 8.
Claims 15-20 are allowed because the prior art of record, US 10,790,142 in view of US 2012/0126295 and US 2017/0221891, neither anticipates nor render obvious the limitations of the base claims 15 that recite “forming a second conductive contact through a monolayer between the first dielectric layer and the second dielectric layer to make electrical contact with a source/drain region adjacent to the gate structure” in combination with other elements of the base claims 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/Primary Examiner, Art Unit 2811